Citation Nr: 1332042	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-43 355	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to diabetes mellitus or due to herbicide exposure.

3.  Entitlement to service connection for chronic atrial fibrillation, including as secondary to diabetes mellitus or due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and brother


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1974.  The Veteran died in September 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  In April 2013, the Board issued a decision granting the Veteran's claim of entitlement to diabetes mellitus and remanding the issues of entitlement to service connection for atrial fibrillation and peripheral neuropathy of the lower extremities.

2.  The Veteran died in September 2012, prior to the issuance of the April 2013 Board decision.


CONCLUSIONS OF LAW

1.  Due to the Veteran's death in September 2012, the Board's decision issued in April 2013 is a nullity and is vacated.  38 C.F.R. §§ 20.904, 20.1302 (2012). 

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 38 U.S.C.A. § 5151A (West 2002 & Supp. 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon request of the Appellant or his representative, or on the Board's own motion, when an Appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).  In this case, when the Board issued the April 2013 decision, the Board was unaware that the Veteran who submitted the appeal had died six months earlier. 

Due to the death of the Veteran, the Board had no jurisdiction to issue that decision, and the Board finds that it must vacate the April 9, 2013, decision.  Thus, the April 9, 2013, decision is hereby vacated.

As a matter of law, Appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  The appeal on the merits became moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  A request for substitution must be filed not later than one year after the date of the Appellant's death, for deaths after October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008);  38 U.S.C.A. § 5121A (West 2002 & Supp. 2012). 

As provided for in the new provision, a person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office (RO) from which the claim originated.  Guidance was issued in August 2010 that establishes that VA Form 21-601 should be completed to request substitution. 


ORDER

The Board's April 2013 decision is vacated and the appeal is dismissed. 



	                        ____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


